NOTICE
This Order was filed under         2022 IL App (4th) 200198-U                    FILED
                                                                            February 10, 2022
Supreme Court Rule 23 and is
                                          NO. 4-20-0198                        Carla Bender
not precedent except in the
                                                                           4th District Appellate
limited circumstances allowed
                                  IN THE APPELLATE COURT                         Court, IL
under Rule 23(e)(1).
                                           OF ILLINOIS

                                       FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                         )     Appeal from
           Plaintiff-Appellee,                                )     Circuit Court of
           v.                                                 )     McLean County
 CLARANCE ANTHONY THOMPKINS,                                  )     No. 10CF1138
           Defendant-Appellant.                               )
                                                              )     Honorable
                                                              )     Scott D. Drazewski,
                                                              )     Judge Presiding.


                 JUSTICE HOLDER WHITE delivered the judgment of the court.
                 Presiding Justice Knecht and Justice Steigmann concurred in the judgment.

                                             ORDER
¶1       Held: The appellate court affirmed, concluding the trial court properly denied
               defendant’s motion for leave to file a successive postconviction petition.

¶2               Defendant, Clarance Anthony Thompkins, appeals from the trial court’s denial of

his pro se motion for leave to file a successive petition under the Post-Conviction Hearing Act

(Postconviction Act) (725 ILCS 5/122-1 to 122-7 (West 2020)). On appeal, defendant argues he

set forth a prima facie showing that his 45-year sentence, imposed for a crime committed when

he was 18 years old, violated the eighth amendment of the United States Constitution and the

proportionate penalties clause of the Illinois Constitution. U.S. Const., amend. VIII; Ill. Const.

1970, art. I, § 11. We affirm.

¶3                                      I. BACKGROUND

¶4                                     A. Trial Proceedings
¶5             In December 2010, the State charged defendant with home invasion while armed

with a firearm (720 ILCS 5/12-11(a)(3) (West 2008)) and armed robbery (720 ILCS 5/18-2(a)(2)

(West 2008)). The charges stemmed from a July 29, 2008, incident at the residence of Richard J.

and Barbara S. Hopper. Along with codefendant James Manuel, who the State indicted

separately on the same charges, defendant’s case proceeded to a bench trial in September 2011.

¶6             In this appeal, little needs to be said about the evidence adduced at trial. The trial

court found defendant guilty on both counts. At sentencing, the trial court “considered the

evidence presented at trial, the Presentence Report, the evidence presented in aggravation and

mitigation, the victim impact statement, the statements of the Defendant, the statutory factors in

aggravation and mitigation, and the recommendations of counsel.” The presentence

investigation (PSI) report detailed defendant’s (1) criminal history, (2) family and educational

background, (3) history of substance abuse, and (4) work history. The PSI report listed

defendant’s date of birth as August 10, 1989, making him 18 years old at the time of the offense

and 22 years old at the time of sentencing.

¶7             When fashioning defendant’s sentence, the court stated it “has to balance the

many factors that are involved in what the statute requires, looking at the background of these

Defendants, the nature of this offense, and the age of the Defendants, their potential for

rehabilitation.” Ultimately, the court sentenced defendant to concurrent 30-year terms in the

Illinois Department of Corrections on each count, plus a 15-year add-on due to the use of a

firearm in the commission of the offenses, for a total of 45 years in prison. This court affirmed

defendant’s conviction and sentence in People v. Thompkins, 2013 IL App (4th) 120018-U.

¶8                                B. Postconviction Proceedings




                                                -2-
¶9             In June 2014, defendant filed a pro se postconviction petition, which the trial

court summarily dismissed. This court affirmed the trial court’s dismissal. People v. Thompkins,

2016 IL App (4th) 140763-U.

¶ 10           In June 2017, defendant filed a pro se petition for leave to file a successive

postconviction petition. The trial court denied defendant’s petition.

¶ 11           In September 2017, defendant filed a second pro se petition for leave to file a

successive postconviction petition, which the trial court denied. In October 2017, defendant filed

a pro se petition for rehearing. Following rehearing, the trial court advanced defendant’s petition

to second-stage proceedings and appointed counsel to represent defendant.

¶ 12           In May 2018, appointed counsel filed an amended successive postconviction

petition raising defendant’s actual innocence claim. In October 2018, the trial court held an

evidentiary hearing on defendant’s amended successive postconviction petition. After hearing

the evidence, the court denied the amended successive postconviction petition. Subsequently,

this court affirmed the denial of defendant’s amended successive postconviction petition. People

v. Thompkins, 2020 IL App (4th) 180683-U.

¶ 13           In March 2020, defendant filed a third pro se motion for leave to file a successive

postconviction petition. In his petition, defendant argued his 45-year-prison sentence constituted

a de facto life sentence under People v. Buffer, 2019 IL 122327, ¶ 40, 137 N.E.3d 763 (finding a

sentence over 40 years imposed on a juvenile constituted a de facto life sentence), in violation of

the eighth amendment of the United States Constitution (U.S. Const., amend. VIII). Defendant

addressed the cause-and-prejudice test, asserting he could not have raised this issue prior to the

decision in Buffer, which was decided after the trial court dismissed defendant’s initial

postconviction petition. Defendant argued the court erred when it sentenced him to a de facto




                                                -3-
life sentence of 45 years’ imprisonment where he was 18 years old at the time of the offense and

where the court failed to consider his “youth and its attendant characteristics in imposing his

sentence.” In support of his argument, defendant cited to growing scientific evidence that shows

young adults are similar to juveniles in brain development.

¶ 14           In a March 2020 written order, the trial court denied defendant leave to file a

successive postconviction petition where defendant failed to set forth sufficient cause and

prejudice to support his petition. The court determined defendant raised only an eighth

amendment challenge in his petition and thus forfeited any claim that his sentence violated the

proportionate penalties clause of the Illinois Constitution. Moreover, the court rejected

defendant’s eighth amendment challenge. The court found eighth amendment protections for

juveniles do not extend to young adults, thus defendant’s 45-year sentence did not constitute a

de facto life sentence because defendant was 18 years old when he committed the offense.

¶ 15           This appeal followed.

¶ 16                                      II. ANALYSIS

¶ 17           On appeal, defendant argues the trial court erred in denying him leave to file his

successive postconviction petition. Defendant asserts he set forth a prima facie showing that his

45-year sentence, imposed for a crime committed when he was 18 years old, violated the eighth

amendment of the United States Constitution and the proportionate penalties clause of the

Illinois Constitution. U.S. Const., amend. VIII; Ill. Const. 1970, art. I, § 11. The State disagrees

and argues the trial court properly denied defendant leave to file a successive postconviction

petition.

¶ 18           As a threshold matter, we find defendant forfeited his claim that his 45-year

sentence violated the proportionate penalties clause of the Illinois Constitution. Ill. Const. 1970,




                                                -4-
art. I, § 11. Defendant failed to raise a proportionate penalties argument in his motion for leave

to file a successive postconviction petition or in his petition. See People v. Dorsey, 2021 IL

123010, ¶ 69 (citing People v. Jones, 213 Ill. 2d 498, 505, 821 N.E.2d 1093, 1097 (2004) (stating

a claim not raised in postconviction petition itself cannot be raised on appeal)). Defendant

asserts that, because postconviction petitions are to be liberally construed, his arguments in his

petition about brain development, supported by citations to case law and brain science, reflect a

proportionate penalties clause claim. See People v. Simms, 2021 IL App (1st) 161067-B, ¶ 19,

170 N.E.3d 603. We disagree.

¶ 19           Here, defendant attempts to transform the concept of liberal construction into an

unwieldy principle. Adopting a standard where any issue raised in a case cited by defendant

becomes a basis to find defendant raised that issue would materially alter the well-settled

meaning of forfeiture and exponentially expand postconviction relief claims. At the same time,

such a view would allow defendants to ignore long-standing fundamental rules regarding notice

and pleading. In both his motion for leave to file and his proposed petition, defendant fails to

mention or discuss a proportionate penalties clause claim pursuant to the Illinois Constitution.

To the contrary, in multiple instances, defendant exclusively asserts his sentence violates the

eighth amendment to the United States Constitution. Defendant then cites various cases he

asserts support his eighth amendment claim.

¶ 20           Finally, the cases cited by defendant do not support his attempt to avoid

forfeiture. In Simms, the reviewing court declined to find forfeiture even though the petition did

not explicitly raise an actual innocence claim. Notably, the affidavit from a codefendant which

defendant attached to his petition contained no less than nine instances where the affiant alleged,

in detail, how and why defendant was actually innocent. Simms, 2021 IL App (1st) 161067-B,




                                                -5-
¶ 29. In Weathers, the court declined to find forfeiture where “defendant’s claims on appeal are

substantively the same as he raised in the petition.” People v. Weathers, 2015 IL App (1st)

133264, ¶ 22, 45 N.E.3d 316. Here, there is no mention of a proportionate penalties clause

claim, let alone a detailed affidavit supporting such a claim. Also absent is any basis to find

defendant’s proportionate penalties clause claim is substantively the same as he raised in his

petition. Under these circumstances, we honor defendant’s forfeiture. Thus, we turn to

defendant’s remaining claim: whether defendant’s 45-year sentence, imposed for a crime

committed when he was 18 years old, violated the eighth amendment of the United States

Constitution.

¶ 21                                   A. Postconviction Act

¶ 22            Section 122-1(f) of the Postconviction Act (725 ILCS 5/122-1(f) (West 2020))

provides the following:

                “Only one petition may be filed by a petitioner under this Article

                without leave of the court. Leave of court may be granted only if a

                petitioner demonstrates cause for his or her failure to bring the

                claim in his or her initial post-conviction proceedings and

                prejudice results from that failure. For purposes of this subsection

                (f): (1) a prisoner shows cause by identifying an objective factor

                that impeded his or her ability to raise a specific claim during his

                or her initial post-conviction proceedings; and (2) a prisoner shows

                prejudice by demonstrating that the claim not raised during his or

                her initial post-conviction proceedings so infected the trial that the

                resulting conviction or sentence violated due process.”




                                                 -6-
Thus, for a defendant to obtain leave to file a successive postconviction petition, both prongs of

the cause-and-prejudice test must be satisfied. People v. Guerrero, 2012 IL 112020, ¶ 15, 963

N.E.2d 909. When the trial court has not held an evidentiary hearing, this court reviews de novo

the denial of a defendant’s motion for leave to file a successive postconviction petition. See

People v. Gillespie, 407 Ill. App. 3d 113, 124, 941 N.E.2d 441, 452 (2010).

¶ 23                                   B. Eighth Amendment

¶ 24           Defendant asserts he set forth a prima facie showing that his 45-year sentence,

imposed for a crime committed when he was 18 years old, violated the eighth amendment of the

United States, given his young age at the time of the offense. Defendant argues Miller v.

Alabama, 567 U.S. 460 (2012) and its progeny should apply to him as a young adult where

evolving science suggests the minds of young adults are still developing and therefore are similar

to those of juveniles.

¶ 25           “The [e]ighth [a]mendment’s prohibition of cruel and unusual punishment

‘guarantees individuals the right not to be subjected to excessive sanctions.’ ” Miller, 567 U.S. at

469 (quoting Roper v. Simmons, 543 U.S. 551, 560 (2005)); U.S. Const., amend. VIII. In Miller,

“the Supreme Court held ‘that the Eighth Amendment forbids a sentencing scheme that mandates

life in prison without the possibility of parole for juvenile offenders,’ i.e., those under the age of

18. The [C]ourt relied on previous decisions establishing that children are constitutionally

different from adults for sentencing purposes. [Citations.]” People v. Cortez, 2021 IL App (4th)

190158, ¶ 38 (quoting Miller, 567 U.S. at 479). Specifically, the Court determined that, based on

scientific research about adolescent brain development, juveniles lack maturity, are more

susceptible to negative influences, and are more responsive to rehabilitation. Roper, 543 U.S. at

569-70.




                                                 -7-
¶ 26           As a matter of law, we find an eighth amendment claim does not exist where

defendant was 18 years old when he committed the offense. The Supreme Court in Miller

explicitly held the eighth amendment only prohibits “mandatory life without parole for those

under the age of 18” at the time of the offense. Miller, 567 U.S. at 465. Further, our supreme

court has noted its agreement with federal court decisions rejecting claims to extend Miller to

individuals who committed crimes as young adults. People v. Harris, 2018 IL 121932, ¶ 61, 120

N.E.3d 900.

¶ 27           In Harris, the supreme court addressed whether the defendant’s aggregate 76-year

prison sentence, imposed for an offense committed when the defendant was 18 years old,

violated the eighth amendment of the United States Constitution. Harris, 2018 IL 121932, ¶¶ 1,

50. On direct appeal, the appellate court recognized the Supreme Court “drew a line between

juveniles and adults at the age of 18 years; while it acknowledged that the line was arbitrary, it

‘must be drawn.’ ” People v. Harris, 2016 IL App (1st) 141744, ¶ 56, 70 N.E.3d 718 (quoting

Roper, 543 U.S. at 574). Ultimately, the appellate court determined the defendant “falls on the

adult side of that line; therefore, the Eighth Amendment does not protect [the defendant] from

what is effectively a life sentence and we reject any challenge on this ground.” (Emphasis

added.) Harris, 2016 IL App (1st) 141744, ¶ 56.

¶ 28           After allowing the State’s petition for leave to appeal as a matter of right, the

supreme court addressed the defendant’s eighth amendment claim. Harris, 2018 IL 121932,

¶ 20. The supreme court addressed both facial and as-applied constitutional challenges to the

eighth amendment. Id. ¶ 53. “[A] facial challenge requires the challenging party to establish

that the statute is unconstitutional under any possible set of facts.” Id. ¶ 52 (citing People v.

Thompson, 2015 IL 118151, ¶ 36, 43 N.E.3d 984). In contrast, an “as-applied challenge requires




                                                 -8-
a showing that the statute is unconstitutional as it applies to the challenging party’s specific

circumstances.” Id. (citing Thompson, 2015 IL 118151, ¶ 36).

¶ 29           The supreme court determined the defendant presented a facial challenge where

the defendant argued “the eighth amendment protection for juveniles recognized in Miller should

be extended to all young adults under the age of 21.” Id. ¶ 53. The supreme court found the

defendant’s facial challenge failed. Id. Further, the supreme court stated, “To the extent that

[the] defendant may have intended to raise an as-applied challenge under the eighth amendment,

that claim would fail for the same reason as his challenge under the Illinois Constitution failed,

because no evidentiary hearing was held and no findings of fact were entered on how Miller

applied to him as a young adult.” Id.

¶ 30           Ultimately, the supreme court rejected the defendant’s eighth amendment claim.

Id. ¶ 54. In doing so, the supreme court stated, “The appellate court held [the] defendant’s eighth

amendment claim fails because he falls on the adult side of that line. [Citation]. We agree.”

(Internal quotation marks omitted.) Id.

¶ 31           While the supreme court in Harris did mention that any as-applied challenge

pursuant to the eighth amendment would suffer from the same failings defeating defendant’s

as-applied proportionate penalties claim, this statement was not essential to the court’s holding in

the case. In fact, when closely read, Harris reveals that the supreme court ultimately agreed with

the appellate court’s determination on the defendant’s eighth amendment claim. The appellate

court determined the eighth amendment did not protect the adult defendant and stated, “[W]e

reject any challenge on this ground.” (Emphasis added.) Harris, 2016 IL App (1st) 141744,

¶ 56. Based on the case law, we reject defendant’s eighth amendment as-applied challenge




                                                -9-
because defendant was an adult at the time he committed the offense, and thus, in this instance,

as a matter of law, defendant is not entitled to any protection afforded by the eighth amendment.

¶ 32           Accordingly, the trial court properly denied defendant leave to file a successive

postconviction petition.

¶ 33                                   III. CONCLUSION

¶ 34           For the reasons stated, we affirm the trial court’s judgment.

¶ 35           Affirmed.




                                              - 10 -